E. D. Smith, J.
It seems to me that the decision of the circuit was correct, and that the exception thereto is not well taken.
Powers of attorney, and all special powers, are to be construed strictly, and the general words are to be construed in reference to *130the particular terms which form the subject-matter of the instrument and in furtherance of, hut in subordination to, the general power conferred. In this case, the agent had power to sell or lease the lands in question and" to take charge of the same, to demand and collect all moneys due, or to grow due, upon any contracts, leases or securities, to prosecute suits for his principals and employ attorneys to appear for them. He doubtless had power to institute suits in the name of the principals for trespass on their lands or to protect their rights and interests therein. But this suit was brought to enforce a right of action pre-existing at and before the giving of such power.
While the agent might have prosecuted such right of action and settled with the defendant for such trespass, he had no power to assign the cause of action. It has been frequently held that, while an attorney has power to collect and receive payment of a debt, he has no power to compromise or sell it without the express authority of his client.
In Garrigue v. Loescher, 3 Bosw. 575, it was held that a power to enforce a claim in court or otherwise and employ attorneys, etc., did not warrant an assignment of the claim.
We think that it was an excess of authority, as derived from the power of attorney, to sell and assign the cause of action for which this suit was brought, and that the decision at the circuit was right and the motion for a new trial should be denied.